UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF COLUMBIA


    HAROLD JEAN-BAPTISTE,

                        Plaintiff,

                        v.                             Case No. 1:22-cv-01499 (TNM)

    BOOZ ALLEN HAMILTON, INC.,

                        Defendant.


                                     MEMORANDUM OPINION

        Harold Jean-Baptiste, proceeding pro se, sues his former employer, Booz Allen Hamilton

for employment discrimination under Title VII and violations of federal and state statutes. Booz

Allen moves to dismiss Jean-Baptiste’s Complaint for failure to state a claim under Rule 12(b)(6)

and for improper venue under Rule 12(b)(3). The Court will grant in part Booz Allen’s motion

under Rule 12(b)(6) because Jean-Baptiste’s claims are either time-barred or do not meet

minimum pleading standards, and will deny the motion in part insofar as the dismissal is without

prejudice. 1

                                                 I.

        Jean-Baptiste worked for Booz Allen as a data scientist. See Am. Compl. (Compl.) ¶ 6,

ECF No. 3. Soon after Booz Allen hired him, Jean-Baptiste submitted a racial discrimination

claim to Booz Allen and the EEOC. See id. He asserted that he was the “only black male and

Haitian exclusion [sic] from [sic] training conference essential for [his] role.” Id. ¶ 7. He also

claimed that his co-worker stated she “hated black people” and exhibited hostility toward him.



1
  Because the Court grants Booz Allen’s Motion to Dismiss under Rule 12(b)(6), the Court need
not consider the arguments about improper venue.
                                                 1
Id. ¶ 8. And he complained that armed FBI agents accosted him and searched his office. See id.

¶ 15. Booz Allen investigated Jean-Baptiste’s claims and found them meritless. See id. ¶ 21; see

also Def.’s Mot. to Dismiss (Def.’s MTD) at 6, ECF 7-1. Booz Allen then asked Jean-Baptiste

to undergo a fitness for duty exam, but he did not report for the exam. See Def.’s MTD at 6. So

Booz Allen fired Jean-Baptiste in February 2020, about seven months after hiring him. See id.

       Jean-Baptiste first sued Booz Allen and other federal Defendants in April 2020 alleging

violations of Title VII and his constitutional rights, illegal invasion of privacy under the

Electronic Communications Privacy Act (ECPA), and more. See Jean-Baptiste v. Booz Allen

Hamilton, Inc., et al., No. 1:20-cv-02178, ECF No. 1 (D.D.C. April 30, 2020). 2 After amending

his Complaint several times, Jean-Baptiste sought voluntary dismissal, which this Court granted.

See id., ECF No. 37; see also Minute Order (Sept. 28, 2020).

       Jean-Baptiste filed this case nearly two years later, suing Booz Allen under many of the

same theories. See Compl. at 2. He alleges that Booz Allen violated Title VII, ECPA, §§ 1983,

1985(3) and 1986 of the Civil Rights Act, and other federal and state statutes between March 10,

2019 and February 24, 2020. See, e.g., id. ¶ 1. Jean-Baptiste seeks a declaratory judgment,

damages, reinstatement of his employment, and more. Id. at 15–16. Booz Allen argues that

Jean-Baptiste’s claims must be dismissed because they are either time-barred or do not meet

minimum pleading standards. The Court agrees with Booz Allen and will grant its motion in

full, except for the request that the dismissal be with prejudice. Jean-Baptiste’s Motion to Take

Judicial Notice is also pending. See Mot. to Take Judicial Notice (MJN), ECF No. 13. Because

Jean-Baptiste is pro se, the Court considers the allegations in, and attachments to, his motion in




2
  Jean-Baptiste first sued Booz Allen and the FBI in D.C. Superior Court, but Defendants
removed the action to this Court in August 2020.


                                                  2
this Opinion. This Court has jurisdiction over Jean-Baptiste’s federal claims under 28 U.S.C. §

1331, 28 U.S.C. § 1343, and 42 U.S.C. § 2000e-5(f)(3).

                                                 II.

       A complaint must contain sufficient factual allegations to “state a claim for relief that is

plausible on its face.” Bell Atl. Corp. v. Twombly, 550 U.S. 544, 570 (2007). A claim is facially

plausible when the pleaded factual content “allows the court to draw the reasonable inference

that the defendant is liable for the misconduct alleged.” Ashcroft v. Iqbal, 556 U.S. 662, 678

(2009). Mere “labels and conclusions,” “formulaic recitation of the elements of a cause of

action,” and “naked assertion[s] devoid of further factual enhancement” do not suffice. Id.

       At the motion to dismiss stage, the Court treats the complaint’s factual allegations as true

and grants the plaintiff the benefit of inferences drawn from the facts alleged. See Sparrow v.

United Air Lines, Inc., 216 F.3d 1111, 1113 (D.C. Cir. 2000). But the Court need not accept

inferences unsupported by facts alleged in the complaint. See Browning v. Clinton, 292 F.3d

235, 242 (D.C. Cir. 2002).

       Because Jean-Baptiste is pro se, the Court “liberally construe[s]” his filings. Erickson v.

Pardus, 551 U.S. 89, 94 (2007). The Court may also consider Jean-Baptiste’s supplemental

filings “to clarify the precise claims being urged.” Greenhill v. Spellings, 482 F.3d 569, 572

(D.C. Cir. 2007). But these relaxed standards do not relieve Jean-Baptiste of his obligation to

comply with the Federal Rules of Civil Procedure. See Slovinec v. Am. Univ., 520 F. Supp. 2d

107, 111 (D.D.C. 2007).

       Rule 8(a) requires a Complaint to contain short and plain statements of “the grounds for

the court’s jurisdiction” and “the claim showing that the pleader is entitled to relief.” Fed. R.

Civ. P. 8(a); see also Iqbal, 556 U.S. at 679. And Rule 8(d) requires that each allegation “be




                                                  3
simple, concise, and direct.” Fed. R. Civ. P. 8(d). Rule 8’s standards ensure that defendants

receive fair notice of the claims against them so they can prepare defenses. See Kingman Park

Civic Ass’n v. Williams, 348 F.3d 1033, 1040 (D.C. Cir. 2003).

                                                 III.

                                                 A.

       Jean-Baptiste alleges that Booz Allen violated Title VII by fostering a hostile work

environment and by discriminating against him based on race. See Compl. ¶¶ 24, 30, 37, 39.

Booz Allen argues that his claims must be dismissed because they are time-barred. See Def.’s

MTD at 9–10.

       Booz Allen terminated Jean-Baptiste’s employment on February 24, 2020. See Compl. ¶

6; Def.’s MTD at 6. Jean-Baptiste claims he received a Right to Sue Letter from the Equal

Employment Opportunity Commission (EEOC) on February 5, 2020, a prerequisite to bringing

an employment discrimination suit. See Compl. ¶ 4. And he submits a copy of the letter, though

it is dated February 14, 2020. See MJN, Ex.1. Regardless of when in February 2020 Jean-

Baptiste received the letter, Booz Allen is correct that his claim is time-barred.

       “A person aggrieved under Title VII who seeks to file a civil action must do so within

ninety days from receipt of the EEOC right-to-sue notice.” Griffin v. Acacia Life Ins. Co., 151 F.

Supp. 2d 78, 80 (D.D.C. 2001); see also 42 U.S.C. § 2000e-5(f)(1). And courts strictly construe

the 90-day deadline for Title VII claims, even in pro se cases. See, e.g., Ruiz v. Vilsack, 763 F.

Supp. 2d 168, 173 (D.D.C. 2011). Jean-Baptiste sued Booz Allen in May 2022—far outside the

90-day period which began in February 2020. Even if the 90-day time limit were equitably tolled




                                                  4
during Jean-Baptiste’s first lawsuit, his suit here remains untimely because he filed it nearly

twenty months after he voluntarily dismissed his prior action. 3

                                                  B.

         Jean-Baptiste next alleges that Booz Allen violated his rights under ECPA by monitoring

his computer. See, e.g., Compl. ¶¶ 24, 35. Booz Allen argues that this claim must also be

dismissed because it is time-barred. See Def.’s MTD at 10–12.

         ECPA provides that a civil action “may not be commenced later than two years after the

date upon which the claimant first has a reasonable opportunity to discover the violation.” 18

U.S.C. § 2520(e). To the extent comprehensible, Jean-Baptiste’s Complaint alleges that Booz

Allen most recently illegally intercepted his communications on September 27, 2019. See

Compl. ¶ 15; Def.’s MTD at 11. So Jean-Baptiste had until September 27, 2021 to sue under

ECPA. See 18 U.S.C. § 2520(e). Because he did not sue until May 2022, this claim is also time-

barred. Jean-Baptiste has no meaningful rebuttal to Booz Allen’s arguments. See, e.g., Pl.’s

Opp’n to Mot. to Dismiss (Opp’n) at 4, ECF No. 9. Though Jean-Baptiste states that he had two

years to refile his original Complaint against Booz Allen, see, e.g., id. at 5, he cites no authority

for this proposition, nor does this Court know of any. Thus, the Court will dismiss his ECPA

claim.




3
  And Jean-Baptiste bears a heavy burden in showing he is entitled to equitable tolling. See,
e.g., Miller v. Downtown Bid Servs. Corp., 281 F. Supp. 3d 15, 20 (D.D.C. 2017) (explaining
that a plaintiff is entitled to equitable tolling “only if” he shows that he “has been pursuing his
rights diligently” and “some extraordinary circumstance” prevented a timely filing). He does not
carry that burden here.


                                                  5
                                                  C.

       Jean-Baptiste also alleges that Booz Allen violated §§ 1985(3) and 1986 of the Civil

Rights Act. See Compl. ¶¶ 33–34. Once again, Booz Allen argues that these claims are time-

barred. See Def.’s MTD at 13–14.

       Section 1985(3) permits suit if two or more people “conspire . . . for the purpose of

depriving, either directly or indirectly, any person or class of persons of the equal protection of

the laws.” 42 U.S.C. § 1985(3). And § 1986 allows a derivative suit against a person who knew

of violations under § 1985 but neglected to prevent them. See 42 U.S.C. § 1986. Typically, the

viability of a § 1986 claim depends on a meritorious § 1985 claim. See, e.g., Philogene v.

District of Columbia, 864 F. Supp. 2d 127, 132 (D.D.C. 2012) (dismissing a § 1986 claim after

finding that the plaintiff did not adequately state a claim under § 1985).

       Jean-Baptiste alleges that Booz Allen conspired to interfere with his civil rights in

violation of § 1985(3). See Compl. ¶ 34. Because § 1985 does not include a statute of

limitations, courts apply the “most appropriate or analogous” state law to determine the statute of

limitations. Cf. Carney v. Am. Univ., 151 F.3d 1090, 1096 (D.C. Cir. 1998) (applying this rule to

a § 1981 claim); see also Philogene, 864 F. Supp. 2d at 132–33 (applying this rule to a § 1985

claim). And when two state laws could apply, District of Columbia choice-of-law rules require

this Court to apply the “tort law of the jurisdiction that has the ‘most significant relationship’ to

the dispute.” Wu v. Stomber, 750 F.3d 944, 949 (D.C. Cir. 2014) (quoting Washkoviak v. Student

Loan Mktg. Ass’n, 900 A.2d 168, 180 (D.C. 2006)). To assess which state’s relationship is more

significant, this Court considers where the injury occurred, the domicile and place of business of

the parties, and the place where their relationship is centered. See id.




                                                  6
       Booz Allen contends that the “most appropriate or analogous” state law is Virginia’s

personal injury statute, which requires plaintiffs to bring claims within two years of the alleged

violation. See Def.’s MTD at 13 (citing VA Code § 8.01-243(A)). Booz Allen argues that Jean-

Baptiste’s claims stem from conduct that took place at its headquarters in Virginia. See id. at 13,

18. And according to the EEOC right-to-sue letter that Jean-Baptiste submits, he resided in

Virginia in February 2020. See MJN, Ex. 1. In any event, Jean-Baptiste is now a New York

resident. See Compl. ¶ 6. Jean-Baptiste does not contest that Virginia’s personal injury law

supplies the statute of limitations. See Opp’n at 6–7. And other than a few passing references to

discrimination within Booz Allen’s District office, see, e.g., Compl. ¶ 4, Jean-Baptiste pleads no

facts to suggest that the District has a more significant relationship to the parties, see generally

id.; see also Opp’n at 2–7. The Court will thus apply the Virginia statute of limitations.

       Jean-Baptiste alleges that the last event involving conspiracy to interfere with his civil

rights occurred on November 1, 2019. See Compl. ¶ 21. Though Jean-Baptiste dates this

paragraph “November 1, 2020,” see id., Booz Allen and this Court construe the year as a

typographical error. For starters, Jean-Baptiste alleges at the beginning of his Complaint that

Booz Allen’s objectionable actions occurred “in the work place since March 10, 2019 to Feb 24,

2020”—the date on which Booz Allen fired him. Id. ¶ 1. His opening paragraph thus suggests

that the conduct about which he sued occurred during this time frame. And the Complaint

contains other obvious typographical errors, including one paragraph dated “September 19,

2009,” ten years before Jean-Baptiste’s employment with Booz Allen began. Id. ¶ 9.

       More, Jean-Baptiste’s dated paragraphs largely proceed sequentially, listing various dates

throughout September 2019. Then, beginning with paragraph 18, Jean-Baptiste includes three

2020 dates, with a 2019 date sprinkled in the middle. See id. ¶¶ 18–21. These 2020 dates far




                                                  7
post-date Jean-Baptiste’s employment with Booz Allen, and fall outside the period he describes

in the first paragraph of his Complaint. See id. ¶ 1. One of them discusses an incident when he

“was called to his manager’s office” to speak with the head of human resources— an encounter

that would have only occurred during his employment. See id. ¶ 18. And as for his § 1985(3)

claim, it is implausible that Booz Allen could be engaged in conspiracy many months after Jean-

Baptiste’s termination that would interfere with his civil rights. For these reasons, the Court

agrees with Booz Allen that the last allegation involving conspiracy to interfere with Jean-

Baptiste’s civil rights occurred in November 2019, not November 2020. 4

       Virginia’s two-year statute of limitations for tort claims therefore bars Jean-Baptiste’s

§ 1985(3) claim. See Va. Code § 8.01-243(A); see also Harris v. Obenshain, 452 F. Supp. 1172,

1177 (E.D. Va. 1978) (applying this provision of Virginia’s code to a § 1985(3) claim). Jean-

Baptiste filed his Complaint in May 2022, more than two years after Booz Allen allegedly

conspired to interfere with his civil rights. Even if the statute of limitations were tolled during

his prior action—a five-month period—his claim would still be untimely here by almost two

months. The Court will thus dismiss Jean-Baptiste’s § 1985(3) claim. And because the Court

dismisses his § 1985(3) claim, it also will dismiss his § 1986 claim, which requires a viable

§ 1985 claim. See, e.g., Philogene, 864 F. Supp. 2d at 132.




4
  And even if the year was not a typo, the Court would dismiss this claim sua sponte under Rule
12(b)(1) as patently frivolous. See, e.g., Curran v. Holder, 626 F. Supp. 2d 30, 33 (D.D.C. 2009)
(explaining that federal courts are “without power to entertain claims otherwise within their
jurisdiction if they are ‘so attenuated and unsubstantiated as to be absolutely devoid of merit’”).
Jean-Baptiste does not allege facts sufficient to support conspiracy between Booz Allen and the
FBI. And this Court may dismiss claims that are “essentially fictitious” including “bizarre
conspiracy theories” under Rule 12(b)(1). See Walsh v. Comey, 118 F. Supp. 3d 22, 25 (D.D.C.
2015); Best v. Kelly, 39 F.3d 328, 330 (D.C. Cir. 1994). This is such a claim.


                                                  8
                                                 D.

       Jean-Baptiste also argues that Booz Allen willfully presented false statements and

slandered him in violation of 28 U.S.C. § 4101 and conspired to deprive him of his rights in

violation of 18 U.S.C. § 241. See Compl. ¶¶ 31–32. Booz Allen argues that both claims must be

dismissed because neither statute creates a private right of action. Def.’s MTD at 13, 15.

       Congress codified 28 U.S.C. § 4101 et seq. in response to “a perceived increase in the

frequency of foreign libel judgments inconsistent with the First Amendment.” Naoko Ohno v.

Yuko Yasuma, 723 F.3d 984, 1004 n.22 (9th Cir. 2013). The law renders a foreign defamation

judgment unenforceable in the United States unless a litigant proves that it tracks the First

Amendment and the forum state’s constitution. See id. But the law does not create a federal

cause of action for domestic defamation suits. See, e.g., DeLima v. Google, Inc., 561 F. Supp. 3d

123, 135 (D.N.H. 2021) (explaining that § 4101 “merely defines the term ‘defamation’ for

purposes of a statutory scheme that allows United States courts to recognize or enforce foreign

judgments for defamation”). Jean-Baptiste does not allege that he has won a foreign defamation

judgment. See generally Compl. So the Court will dismiss Jean-Baptiste’s claims because

§ 4101 does not create a private cause of action for a domestic defamation claim.

       Next up is Jean-Baptiste’s claim under 18 U.S.C. § 241. Section 241 is a criminal statute

under which the government may charge individuals who “conspire to injure, oppress, threaten,

or intimidate any person . . . in the free exercise or enjoyment of any right or privilege secured to

him by the Constitution or laws of the United States.” 18 U.S.C. § 241. Courts generally decline

to “infer a private right of action from a ‘bare criminal statute.’” Cent. Bank of Denver, N.A. v.

First Interstate Bank of Denver, N.A., 511 U.S. 164, 190 (1994) (quoting Cort v. Ash, 422 U.S.

66, 80 (1975)). And the D.C. Circuit has held that § 241 does not create a private right of




                                                  9
action—only the United States as prosecutor may sue under this provision. See Crosby v. Catret,

308 F. App’x 453 (D.C. Cir. 2009) (per curiam). Thus, the Court will dismiss Jean-Baptiste’s

claim under 18 U.S.C. § 241.

                                                 E.

       Jean-Baptiste also argues that Booz Allen conspired to deprive him of his civil rights in

violation of 42 U.S.C. § 1983, violated the Fourth and Ninth Amendments, and harmed his

“human rights.” See Compl. ¶¶ 26–27, 36, 38. Booz Allen argues that these claims should be

dismissed for failure to state a claim for which relief may be granted. Def.’s MTD at 15–16.

       Jean-Baptiste alleges that Booz Allen conspired to violate his rights under § 1983, but he

neither identifies what rights Booz Allen violated, nor provides facts to support this claim. See

Compl. ¶¶ 24, 27. Basic pleading standards require more than “labels and conclusions” and

“naked assertion[s] devoid of further factual enhancement.” Iqbal, 556 U.S. at 678 (cleaned up).

And even if, as Booz Allen suggests, Jean-Baptiste attempts to also bring his claims about

workplace discrimination under § 1983, see Def.’s MTD at 16, he cannot. “When the only

§ 1983 cause of action is based on a violation of Title VII, a plaintiff’s exclusive remedy is

provided by Title VII.” Jones v. District of Columbia, 879 F. Supp. 2d 69, 87 (D.D.C. 2012); cf.

Great Am. Fed. Savings & Loan Ass’n v. Novotny, 442 U.S. 366, 375–76 (1997) (holding that

rights created by Title VII cannot be the basis for a § 1985(3) claim). Thus, the Court will

dismiss his § 1983 claims.

       Jean-Baptiste next claims that Booz Allen violated the Fourth and Ninth Amendments.

See Compl. ¶¶ 27, 36. But the Fourth Amendment “proscrib[es] only governmental action; it is

wholly inapplicable” to a search or seizure conducted by a private entity. United States v.

Jacobsen, 466 U.S. 109, 113 (1984). And the Ninth Amendment is a structural constitutional




                                                 10
provision confirming that the enumeration of certain rights “shall not be construed to deny or

disparage others retained by the people.” U.S. Const. amend. IX. Jean-Baptiste fails to state a

claim under the Fourth and Ninth Amendments because Booz Allen is not a governmental actor.

See Def.’s MTD at 15–16. As a result, the Court will dismiss these claims.

        Jean-Baptiste also alleges that Booz Allen violated his “human rights.” See Compl. ¶¶

26, 38. But he neither cites statutory provisions nor articulates a theory of liability as to how

Booz Allen violated his human rights. See generally Compl. He says only that Booz Allen

“subjected [him] to cruel and violation [sic] of Human Rights to be free and have equal dignity.”

Compl. ¶¶ 26, 38. But that is not enough. Even pro se plaintiffs must articulate a cause of action

for their claims to give defendants fair notice of the grounds on which the claim rests. See, e.g.,

Dougherty v. United States, 156 F. Supp. 3d 222, 235–36 (D.D.C. 2016). The Court will

therefore dismiss Jean-Baptiste’s claims that Booz Allen violated his human rights because he

fails to state a claim for which relief can be granted. See, e.g., Doe v. Metro. Police Dep’t of

D.C., 445 F.3d 460, 469 (D.C. Cir. 2006) (affirming dismissal of claims under Rule 12(b)(6) for

failure to state a cause of action).

                                                   F.

        That leaves Jean-Baptiste’s defamation, slander, and negligence claims. See, e.g.,

Compl. ¶¶ 24, 28, 29. District courts may exercise supplemental jurisdiction over state-law

claims that “form part of the same case or controversy” as federal claims over which they have

original jurisdiction. 28 U.S.C. § 1367(a). But the Court may “decline to exercise supplemental

jurisdiction over [claims outside of its original jurisdiction] if . . . the district court has dismissed

all claims over which it has original jurisdiction.” 28 U.S.C. § 1367(c)(3). Generally, when “all

federal-law claims are eliminated before trial, the balance of factors to be considered under the




                                                   11
pendent jurisdiction doctrine—judicial economy, convenience, fairness, and comity—will point

toward declining to exercise jurisdiction over the remaining state-law claims.” Carnegie-Mellon

Univ. v. Cohill, 484 U.S. 343, 350 n.7 (1988).

       This is the case here. There is no apparent difference in convenience for the parties by

litigating this case in local versus federal court. As for judicial economy, this case has only been

pending here for a short time and the parties have invested no resources in discovery. Finally,

because Jean-Baptiste’s claims raise issues of District and Virginia state law, local courts are

better poised to resolve these issues in the first instance. See, e.g., Dyson v. District of Columbia,

808 F. Supp. 2d 84, 88–89 (D.D.C. 2011) (declining supplemental jurisdiction over claims

arising from D.C. law because “the remaining issues are best resolved by the state court”). The

Court will therefore decline to exercise jurisdiction over Jean-Baptiste’s defamation, slander, and

negligence claims.



                                                 IV.

       For these reasons, the Court will grant in part Booz Allen’s Motion to Dismiss Jean-

Baptiste’s federal claims, but it will deny the motion insofar as it requests dismissal with

prejudice. Dismissals with prejudice under Rule 12(b)(6) are disfavored in this Circuit, and the

“standard for dismissing a complaint with prejudice is high.” Coon v. Wood, 68 F. Supp. 3d 77,

82 (D.D.C. 2014); see also, e.g., Rudder v. Williams, 666 F.3d 790, 794–95 (D.C. Cir. 2012)

(explaining that dismissal with prejudice is “the exception, not the rule” and that it is “warranted

only when the allegation of other facts consistent with the challenged pleading could not possibly

cure the deficiency”). That is not necessarily the case here.




                                                 12
       The Court also declines to exercise supplemental jurisdiction over the remaining state-

law claims. A separate Order will issue.

                                                                          2022.09.21
                                                                          15:52:39 -04'00'
Dated: September 21, 2022                           TREVOR N. McFADDEN
                                                    United States District Judge




                                               13